Order filed, March 29, 2012.




                                               In The

                        Fourteenth Court of Appeals
                                            ____________

                                      NO. 14-12-00253-CR
                                        ____________

                                    Nancy Richey, Appellant

                                                 V.

                                  The State of Texas, Appellee


                        On Appeal from the Co Crim Ct at Law No 10
                                   Harris County, Texas
                              Trial Court Cause No. 1814444


                                             ORDER
       The reporter’s record in this case was due March 23, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

       We order David Fortson, the official court reporter, to file the record in this appeal
within 20 days of the date of this order.

                                            PER CURIAM